EXHIBIT (10)T

 

NAMED EXECUTIVE OFFICER

SALARY, STOCK OPTIONS AND BONUS TABLE

NEO Table

 

The table below sets forth (i) base salaries established for the 2005 fiscal
year for the individuals who served as the Company’s Chief Executive Officer
during 2004 (Allan L. Schuman was CEO from January 1, 2004 to June 30, 2004, and
Douglas M. Baker, Jr. from July 1, 2004 to December 31, 2004) and the next four
most-highly compensated executive officers who were serving in those capacities
at December 31, 2004 (the “NEOs”); (ii) stock options granted for the 2005
fiscal year for the NEOs, which are listed in the table as 2004 grants; and
(iii) bonuses paid to the NEOs for the 2004 fiscal year.  Although the reload
feature was eliminated for option grants subsequent to 2002, certain past grants
provided for a one-time automatic grant of a reload stock option if the optionee
exercises the original stock option by tendering shares of previously owned
Common Stock of the Company.  The reload option (i) is for the same number of
shares tendered to exercise the original stock option and the number of shares
required to be withheld to satisfy minimum statutory tax obligations, (ii) has
an exercise price equal to the fair market value of the Company’s Common Stock
on the reload grant date, and (iii) is immediately exercisable at any time
during the remaining exercise term of the original stock option.

 

 

 

Salary

 

Option Grant

 

Bonus

 

Name and Principal Position

 

Year

 

Amount

 

Year

 

Initial

 

Reloads

 

Year

 

Amount

 

Allan L. Schuman,
Chairman of the Board and retired Chief Executive Officer

 

2005

 

$

500,000

(1)

2004

 

310,000

(1)

711,162

 

2004

 

$

1,500,000

(1)

 

2004

 

$

1,000,000

 

2003

 

650,000

 

0

 

2003

 

$

 1,662,500

 

 

2003

 

$

1,000,000

 

2002

 

640,000

 

0

 

2002

 

$

 1,500,000

 

Douglas M. Baker, Jr.,
President and Chief Executive Officer

 

2005

 

$

700,000

 

2004

 

314,000

 

0

 

2004

 

$

 850,000

 

 

2004

 

$

625,000

 

2003

 

220,000

 

0

 

2003

 

$

 400,000

 

 

2003

 

$

475,000

 

2002

 

220,000

 

0

 

2002

 

$

 400,000

 

John P. Spooner,
President — International

 

2005

 

$

485,000

 

2004

 

0

 

0

 

2004

 

$

 400,000

 

 

2004

 

$

485,000

 

2003

 

100,000

 

0

 

2003

 

$

 330,000

 

 

2003

 

$

470,000

 

2002

 

100,000

 

0

 

2002

 

$

 402,000

 

Stephen D. Newlin,
President — Industrial Sector

 

2005

 

$

475,000

 

2004

 

54,100

 

0

 

2004

 

$

 375,000

 

 

2004

 

$

457,000

 

2003

 

100,000

 

0

 

2003

 

$

 112,500

 

 

2003

 

$

225,000

 

2002

 

N/A

 

N/A

 

2002

 

N/A

 

Steven L. Fritze, Executive
Vice President and Chief Financial Officer

 

2005

 

$

380,000

 

2004

 

88,200

 

0

 

2004

 

$

 371,000

 

 

2004

 

$

345,500

 

2003

 

100,000

 

0

 

2003

 

$

 250,000

 

 

2003

 

$

320,000

 

2002

 

140,000

 

0

 

2002

 

$

 258,200

 

Lawrence T. Bell,
Senior Vice President, General Counsel and Secretary

 

2005

 

$

330,000

 

2004

 

54,100

 

0

 

2004

 

$

 307,500

 

 

2004

 

$

315,000

 

2003

 

70,000

 

0

 

2003

 

$

 202,800

 

 

2003

 

$

300,000

 

2002

 

117,000

 

0

 

2002

 

$

 228,600

 

 

--------------------------------------------------------------------------------

(1) Amount of compensation established pursuant to the terms of transition
arrangements dated February 28, 2004 between the Company and Mr. Schuman
relating to Mr. Schuman’s retirement on December 31, 2004.

 

--------------------------------------------------------------------------------